Case 19-11024-elf   Doc 38   Filed 02/10/20 Entered 02/10/20 20:57:07   Desc Main
                             Document      Page 1 of 5
Case 19-11024-elf   Doc 38   Filed 02/10/20 Entered 02/10/20 20:57:07   Desc Main
                             Document      Page 2 of 5
Case 19-11024-elf   Doc 38   Filed 02/10/20 Entered 02/10/20 20:57:07   Desc Main
                             Document      Page 3 of 5
Case 19-11024-elf   Doc 38   Filed 02/10/20 Entered 02/10/20 20:57:07   Desc Main
                             Document      Page 4 of 5
Case 19-11024-elf   Doc 38   Filed 02/10/20 Entered 02/10/20 20:57:07   Desc Main
                             Document      Page 5 of 5
